Citation Nr: 1419061	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative residuals of a fracture to the left great toe.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture to the right fifth metacarpal, major hand.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  


FINDINGS OF FACT

1.  The Veteran's left great toe symptoms include subjective complaints of pain, stiffness, swelling, tenderness, instability, weakness, and limited motion without objective findings confirming the presence of such symptoms and objective findings of arthritis of the metatarsalphalangeal joint and fusion of the interphalangeal joint; these symptoms are not indicative of a severe foot injury.

2.  The Veteran's right fifth metacarpal disability is manifested by pain, tenderness, and limitation of dorsiflexion of the hand to 50 degrees, with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 percent for post-operative residuals of a left great toe fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for an increased rating greater than 10 percent for residuals of a fracture to the right fifth metacarpal of the major hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5214, 5215, 5227, 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in November 2009, March 2011, and April 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was most recently provided with VA examinations to assess the severity of his left great toe and right hand disabilities in November 2009, September 2010, March 2011 and May 2012.  In an August 2012 statement, the Veteran indicated his disagreement with the VA examiner's findings, noting that he does have painful motion, swelling, tenderness, instability, and abnormal weight bearing in the left foot and that his flare-ups do impact the function of his right hand.  Although the Veteran may disagree with the examiner's findings, he has not raised any objections to the adequacy of the examination itself.  Moreover, the Board finds that the most recent examinations are adequate to determine the severity of the Veteran's disabilities under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues on appeal, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that he is entitled to higher disability ratings for his service-connected left great toe and right hand disabilities. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Left Great Toe

The Veteran's left great toe disability is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, a 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is applied when there is a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  A maximum 40 percent evaluation is warranted only if the evidence demonstrates actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2013).

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6 (2013).
 
The overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 30 percent ratings in cases where problems include such difficulties as marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no more than 10 percent is warranted even if the great toe is dorsiflexed).  A 30 percent rating may also be assigned when there is severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.

However, the record does not suggest that the Veteran's disability approximates severe symptomatology.  At the November 2009 VA examination, the Veteran complained of pain, swelling while standing, heat while standing, and stiffness.  He indicated that he used a cane for walking due to pain in the left great toe.  Physical examination showed no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing.  There was evidence of tenderness at the metatarsalphalangeal joint.  There was no skin or vascular foot abnormality, no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy of the foot.  There was surgical fusion of the interphalangeal joint of the left great toe, and evidence that the Veteran could flex normally at the metacarpalphalangeal joint, but not at the interphalangeal joint.  The Veteran ambulated with a limp, favoring his left foot.  X-rays of the left foot showed a single metallic pin-shaped foreign body through the distal aspect of the first metatarsal.  There was no acute fracture or dislocation.  There was narrowing and osteophyte formation involving the first metacarpalphalangeal joint and small heel spurs.  The diagnosis was residuals of a left great toe fracture.  The examiner opined that the Veteran's left toe disability caused severe problems with chores and shopping; prevented exercise, sports, and recreation; caused mild problems with traveling and driving; and did not impact feeding, bathing, dressing, toileting, or grooming.  

In May 2010, the Veteran complained of "pins and needles" type pain in the left hallux.  May 2010 X-rays of the left foot revealed a metallic needle shaped foreign body involving the distal first metatarsal and a narrowing of the first metatarsalphalangeal joint with small calcaneal spurs.

In September 2010, the Veteran underwent another VA examination, which primarily addressed his service-connected disability of left foot plantar fasciitis with heel spurs.  However, the examination noted that the Veteran's left toe disability caused an altered gait.  The identified symptoms included pain and lack of endurance.  The Veteran did not identify swelling, heat, redness, stiffness, fatigability, or weakness.  Physical examination of the left foot revealed no evidence of swelling, instability, weakness, or abnormal weightbearing.  There was evidence of tenderness on examination.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and no muscle atrophy of the foot.  The Veteran complained of left great toe pain, and there were physical findings of decreased range of motion of the metatarsalphalangeal joint of the left great toe.  X-rays of the left foot revealed post-surgical and focal degenerative changes in the great toe on the left with no significant change from May.  The diagnoses were plantar fasciitis of the left foot with associated left heel spur and residuals of a left great toe fracture.  The examiner noted that the left foot disabilities caused severe problems playing sports; moderate problems with exercise; mild problems with shopping; and no problems with chores, recreation, travel, feeding, bathing, dressing, toileting, grooming, and driving.

In March 2011, the Veteran underwent another VA examination for his feet.  The examiner noted that there were flare-ups of foot joint disease one to two times per year, and that those symptoms were alleviated by rest, elevation, and medication.  The examiner stated that the Veteran had gout, which impaired his ability to ambulate, requiring the use of crutches.  Physical examination of the left foot was negative for painful motion, swelling, tenderness, instability, weakness, and abnormal weight bearing.  There was no skin or vascular foot abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no muscle atrophy of the foot, but there was evidence of fusion of the left great toe phalanges at the interphalangeal joint.  The diagnosis was arthritis.  The examiner reported that the Veteran's foot disability caused severe problems with chores, shopping, exercise, sports, and recreation; mild problems with bathing and dressing; and no problems with traveling, feeding, toileting, grooming, or driving.

In September 2011, the Veteran complained of left great toe pain.  September 2011 X-rays of the left foot revealed osteotomy of the distal first metatarsal with a metallic pin in the distal aspect of the first metatarsal with arthritic change at the first metatarsalphalangeal joint with narrowing and sclerosis.  There was also fusion of the interphalangeal joint of the great toe.

In various lay statements, the Veteran has reported that his left toe symptoms include constant pain, limitation of motion of the toe, functional loss due to pain with limitation of motion, instability, weakness, abnormal weight bearing, tenderness to palpation, limited flexion of the interphalangeal joint, limp, and narrowing and osteophyte formation of the first metatarsalphalangeal joint.  He also noted that his toe disability caused severe impairment with bathing and dressing.

In sum, although the VA examinations do not reflect objective findings of swelling, instability, or weakness, the Veteran has reported manifestations of a left toe disability including pain, stiffness, swelling, tenderness, instability, weakness, and limited motion of the toe.  The objective findings include arthritis of the metatarsalphalangeal joint and fusion of the interphalangeal joint.  Nevertheless, the Board finds that the disability picture presented by the Veteran is not congruent to the severity of having marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity that would warrant a 30 percent rating under other comparable diagnostic codes concerning foot disabilities.  

Consequently, the Board finds that, while the term "severe" is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the Veteran (i.e., some pain, stiffness, swelling, tenderness, instability, weakness, and limited motion of the toe), even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As suggested by the above reference to other diagnostic codes, the Veteran's difficulties are not tantamount to more than moderately severe impairment even when pain is considered given the fairly functional findings by both of the above VA examiners.  To that effect, at the November 2009 VA examination, the Veteran reported that he was able to stand for 15 to 30 minutes, but was unable to walk more than a few yards.  Although the left toe disability was found to severely impact the Veteran's ability to perform chores, shopping, exercise, sports, and recreation, the Veteran had mild or no problems with traveling, feeding, bathing, dressing, toileting, grooming, or driving.  The March 2011 VA examiner stated that the Veteran's gout flare-ups impacted his ability to ambulate, and noted that the Veteran's use of crutches was only required when there was a gout attack.  The examiner indicated that there were no limitations on standing and no limitations on walking due to the Veteran's left toe disability.  The examiner noted that the Veteran's left toe disability caused severe problems with chores, shopping, exercise, sports, and recreation, but there were mild or no problems with traveling, feeding, bathing, dressing, toileting, grooming, or driving.

Therefore, the level to which the evidence establishes symptomatology due to the left great toe disability alone (without consideration of the Veteran's gout or plantar fasciitis with heel spurs) does not constitute a severe foot injury such that a 30 percent rating is warranted under Diagnostic Code 5284.  Accordingly, the Board finds that an increased rating greater than 20 percent for the Veteran's left toe disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This is true at all stages during the pendency of the appeal, and therefore the Board need not consider further staged ratings.  Hart, 21 Vet. App. 505.

Other diagnostic codes pertaining to the foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the evidence does not reflect diagnoses of flatfoot, weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2013).  Moreover, there is no evidence of impairment of such an extent such that no effective function remains in the left foot other than that which would be equally well served by an amputation of the left foot with prosthesis.  Thus, loss of use of the foot is not shown in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  Accordingly, an increased rating greater than 20 percent for residuals of a fracture to the left great toe is not warranted in this case.


II.  Right Hand

The Veteran's residuals of a fracture to the right fifth metacarpal of the major hand have been evaluated under the diagnostic criteria for limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

Under Diagnostic Code 5215, limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.  There is no higher disability rating available under Diagnostic code 5215.  For a rating in excess of 10 percent, ankylosis of the wrist must be present.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal wrist range of motion is from 80 degrees flexion to 70 degrees extension, with normal ulnar deviation to 45 degrees and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

A November 2009 VA examination notes that the Veteran was right-hand dominant.  He complained of right hand pain, stiffness, and warmth, and denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  There were no symptoms of constitutional arthritis and no incapacitating episodes of arthritis.  Physical examination revealed no inflammatory arthritis.  There was tenderness over the fifth metacarpal joint in the right wrist.  Range of motion of the right wrist showed that there was objective evidence of pain with active motion.  There was dorsiflexion from 0 to 60 degrees, palmar flexion from 0 to 80 degrees, radial deviation from 0 to 35 degrees, and ulnar deviation from 0 to 35 degrees.  There was no objective evidence of pain following repetitive motion, and there was no additional limitation of motion after three repetitions of range of motion.  Additionally, there was no evidence of joint ankylosis.  X-rays of the right hand showed residuals of a healed fracture with arthritic change in the first metacarpal joint.  The diagnosis was post operative residuals, fracture right fifth metacarpal.  The examiner stated that there were no effects of the problem on the usual daily activities.

In March 2011, the Veteran underwent a VA examination.  He stated that he was right hand dominant.  He complained of symptoms, including giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, warmth, redness, swelling, and tenderness.  He denied instability, locking episodes, effusions, episodes of dislocation or subluxation, and flare-ups of joint disease.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Physical examination showed that there was no loss of a bone or part of a bone and no inflammatory arthritis.  There was bony joint enlargement with prominence of the fifth metacarpal.  Range of motion of the right wrist showed dorsiflexion from 0 to 50 degrees, palmar flexion from 0 to 80 degrees, radial deviation from 0 to 80 degrees, and ulnar deviation from 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion and there was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  The examiner noted that the range of motion of the joints of the hand were essentially normal at the metacarpalphalangeal joint, although the right fifth metacarpalphalangeal joint revealed a loss of approximately three degrees.  The diagnosis was arthritis.  The examiner reported that the Veteran's right hand disability caused severe problems with chores; moderate problems with sports; mild problems with exercise and recreation; and no problems with shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.

In May 2012, the Veteran underwent another VA examination.  The examiner reported that the Veteran was right hand dominant, and noted that he did not report flare-ups which impact the function of the hand.  Range of motion revealed no limitation of motion or evidence of painful motion of any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation of motion of any fingers post-test.  Additionally, there was no gap between the thumb pad and the fingers, no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, and no limitation of extension for the index finger or long finger post-test.  The examiner also reported that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs and there was no additional limitation of motion of any of the fingers or thumbs following repetitive-use testing.  There was pain on palpation of the right hand.  Muscle strength in the hand was 5/5 and there was no ankylosis of the thumb or fingers.  The examiner also reported that, due to the Veteran's hand, finger, or thumb condition, there was not functional impairment of an extremity such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  The examiner also noted that the Veteran's right hand condition would not impact his ability to work.  The diagnosis was fracture of the right fifth metacarpal.

In May 2010, the Veteran reported right hand pain and had narrowing in the first metacarpal joint.  He indicated that he had functional loss due to pain with limited motion.  In an August 2012, the Veteran stated that he experienced right hand, that varied in intensity.  (It is again noted that he denied flare-ups when directly questioned on this point during VA examination.)

Based on the above, the Board determines that a rating in excess of 10 percent for the right hand disability is not warranted.  The 10 percent rating is the maximum available for limitation of motion of the wrist without evidence of ankylosis, which the evidence establishes is not present.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.

The Board has also considered whether an increased rating is warranted under other diagnostic codes.  Schafrath, 1 Vet. App. 589.  Under Diagnostic Code 5227, a noncompensable evaluation is awarded for ankylosis of the little finger, whether it is favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2013).  Diagnostic Code 5230, for limitation of motion of the little finger, a noncompensable evaluation is for application for any degree of limitation of motion of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013).  As none of the applicable diagnostic codes provide for a rating greater than 10 percent, an increased rating greater than 10 percent is not warranted for residuals of a fracture to the fifth metacarpal of the major right hand is not warranted under those diagnostic criteria.

The Board has considered the effects of pain, stiffness, weakness, giving way, incoordination, and decreased speed of joint motion reported by the Veteran.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45.  A 10 percent rating is warranted for dorsiflexion limited to 15 degrees or palmar flexion limited to even with the forearm, or 0 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The Veteran's right wrist range of motion exceeds this degree of limitation, even with consideration of pain, and medical evidence demonstrates that the Veteran's right hand disability does not cause additional limitation of motion due to weakness, fatigability, incoordination, or otherwise, including during flare-ups or prolonged use.  There is no objective evidence to suggest that the Veteran's right hand disability causes additional functional loss not contemplated in the currently assigned rating.

The Board has considered the Veteran's contentions that an increased rating is warranted for his right hand disability, but the record fails to demonstrate ankylosis of the right wrist to warrant a higher rating under Diagnostic Code 5214.  As such, the Board concludes that a rating in excess of 10 percent for the Veteran's right hand disability is not warranted.

III.  Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  A rating in excess of 20 percent is provided for certain manifestations of the service-connected residuals of a left toe fracture and a rating in excess of 10 percent is warranted for certain manifestations of the residuals of a right fifth metacarpal fracture, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization during the appeal period and marked interference of employment has not been shown.  Therefore, the Veteran's disability pictures are contemplated by the Rating Schedule; no extraschedular referral is required.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected residuals of a left great toe fracture and residuals of a fracture to the right fifth metacarpal.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to an increased rating greater than 20 percent for residuals of a left great toe fracture is denied.

Entitlement to an increased rating greater than 10 percent for residuals of a fracture to the right fifth metacarpal is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


